Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Information Disclosure Statement
Applicant’s information disclosure statement of March 5, 2021, was filed after the issue fee was paid. The IDS has been considered as part of the Quick Path IDS (QPIDS) process.  A QPIDS.REQ (PTO/SB/09 form) was also received with the IDS.
Examiner determined the IDS documents do not affect the allowability and has completed a Corrected Notice of Allowability form PTOL-37-Corrected.
Allowable Subject Matter
Claims 1-13 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-13 remain allowable for the reasons set forth in the Office action mailed October 5, 2020.  
The document referenced in the current IDS, although comprising a fixture for applying a pressure to battery packs during the initial charging process in order to size/shape the cell packets, does so with a different type of fixture which does not read on the claimed invention.  That is, the top plate is the one coupled with the bottom fixed plate, and the two plates are not allowed to move away from each other, rather a third “floating” plate is used as the pressured top surface of the fixture.  The IDS document’s reference also includes deforming laminate plates as part of the manufacturing fixture, further distinguishing the claimed invention from the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585.  The examiner can normally be reached on 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.